Exhibit 10.4

EXECUTION VERSION

THIRD AMENDMENT TO CREDIT AGREEMENT

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
March 28, 2012, among ALERE INC., a Delaware corporation (the “Borrower”), the
lenders listed on Exhibit A hereto (the “Incremental B-2 Term Loan Lenders”) and
GENERAL ELECTRIC CAPITAL CORPORATION, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed to
such terms in the Credit Agreement referred to below (as amended by this Third
Amendment).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the L/C Issuers from time to time party
thereto, the Administrative Agent, Jefferies Finance LLC, as Syndication Agent,
and Credit Suisse Securities (USA) LLC, DnB NOR Bank ASA, SunTrust Bank and
Goldman Sachs Bank USA, as Co-Documentation Agents, are parties to the Credit
Agreement, dated as of June 30, 2011 (as amended, supplemented or otherwise
modified through, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower has made a request to the Administrative Agent that one or
more Lenders and/or other financial institutions that will become Lenders make
additional Incremental Term Loans to the Borrower in an aggregate principal
amount of $200,000,000 pursuant to an additional Incremental Term Loan Facility
as provided for in Section 2.19(a) of the Credit Agreement;

WHEREAS, pursuant to Section 2.19(c) of the Credit Agreement, the Borrower, the
Administrative Agent and the Incremental B-2 Term Loan Lenders desire to enter
into this Third Amendment to (i) provide for an additional Tranche of
Incremental Term Loan Commitments and Incremental Term Loans to be made pursuant
thereto and (ii) establish the terms and conditions relating to such Incremental
Term Loan Commitments and Incremental Term Loans, in each case on the terms and
subject to the conditions set forth herein; and

WHEREAS, to enable the Borrower to incur additional Incremental Term Loans, the
parties hereto wish to amend and/or modify the Credit Agreement as herein
provided;

NOW, THEREFORE, it is agreed:

I. Amendments and Modifications to Credit Agreement. The Credit Agreement is
hereby amended and modified as of the Incremental B-2 Term Loan Funding Date (as
defined below) as follows:

1. The Borrower, the Administrative Agent and the Incremental B-2 Term Loan
Lenders hereby agree that the Incremental Term Loan Commitments provided for
under this Third Amendment, and the Incremental Term Loans to be made pursuant
to such Incremental Term Loan Commitments, shall be a separate Tranche of Term
Loan Commitments



--------------------------------------------------------------------------------

and Term Loans under the Credit Agreement and shall be designated as
“Incremental B-2 Term Loan Commitments” and “Incremental B-2 Term Loans” and
collectively as an “Incremental Term Loan Facility”, in each case for all
purposes of the Credit Agreement and the other Loan Documents.

2. The definition of “Applicable Margin” appearing in Section 1.1 of the Credit
Agreement is hereby restated in its entirety as follows:

“Applicable Margin” means, with respect to A Term Loans, Delayed-Draw Term
Loans, B Term Loans, Revolving Loans, Swing Loans, Incremental B-1 Term Loans
and Incremental B-2 Term Loans, in each case a percentage equal to (i) during
the period commencing on the Closing Date and ending on the next date of
determination that is at least 180 days after the Closing Date, the percentage
set forth in the applicable column opposite Level III in the table set forth
below and (ii) thereafter, as of each date of determination (and until the next
such date of determination), a percentage equal to the percentage set forth
below in the applicable column opposite the level corresponding to the
Consolidated Secured Leverage Ratio in effect as of the last day of the most
recently ended Fiscal Quarter:

 

LEVEL

  

CONSOLIDATED SECURED LEVERAGE RATIO

   A TERM LOANS,  DELAYED-DRAW
TERM LOANS, REVOLVING LOANS
AND SWING LOANS     B TERM LOANS, INCREMENTAL B-
1 TERM LOANS AND
INCREMENTAL B-2 TERM LOANS         BASE RATE
LOANS     EURODOLLAR
RATE LOANS
(EXCEPT FOR
SWING LOANS)     BASE RATE
LOANS     EURODOLLAR
RATE LOANS  

I

   Greater than 4.00: 1.00      2.50 %      3.50 %      3.25 %      4.25 % 

II

  

Less than or equal to 4.00:

1.00 and greater than 3.00 : 1.00

     2.00 %      3.00 %      2.75 %      3.75 % 

III

   Less than or equal to 3.00: 1.00      1.75 %      2.75 %      2.50 %     
3.50 % 

Each date of determination for the “Applicable Margin” shall be the date that is
3 Business Days after delivery by the Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to Section 6.1(c). Notwithstanding anything
to the contrary set forth in this Agreement (including the then effective
Consolidated Secured Leverage Ratio), the Applicable Margin with respect to
Loans shall equal the percentage set forth in the appropriate column opposite
Level I in the table above, effective immediately upon (x) the occurrence of any
Event of Default under Section 9.1(e)(ii) or (y) the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing.”

3. The definition of “Eurodollar Base Rate” in Section 1.1 of the Credit
Agreement is amended by restating the final sentence appearing in said
definition in its entirety as follows:

“Notwithstanding the foregoing, in no event shall the Eurodollar Base Rate with
respect to any Interest Period for any outstanding B Term Loan, Incremental B-1
Term Loan or Incremental B-2 Term Loan that is maintained as a Eurodollar Rate
Loan be less than 1.00% per annum.”



--------------------------------------------------------------------------------

4. The definition of “Repricing Event” appearing in Section 1.1 of the Credit
Agreement is hereby restated in its entirety as follows:

“Repricing Event” means any prepayment or repayment of B Term Loans, Incremental
B-1 Term Loans or Incremental B-2 Term Loans with the proceeds of, or any
conversion of B Term Loans, Incremental B-1 Term Loans or Incremental B-2 Term
Loans into, any new or replacement tranche of term loans (whether under this
Agreement or otherwise) bearing interest with an Effective Yield less than the
Effective Yield applicable to the B Term Loans, Incremental B-1 Term Loans or
Incremental B-2 Term Loans, as the case may be (as such comparative yields are
determined by the Administrative Agent). Any such determination by the
Administrative Agent as contemplated by the preceding sentence shall be
conclusive and binding on the Borrower and all Lenders holding B Term Loans,
Incremental B-1 Term Loans or Incremental B-2 Term Loans, absent manifest error.

5. Section 1.1 of the Credit Agreement is hereby further amended by inserting
the following new definitions therein in the appropriate alphabetical order:

“Incremental B-2 Term Loan” has the meaning specified in Section 2.1(b)(v).

“Incremental B-2 Term Loan Commitment” means, with respect to each Term Loan
Lender, the commitment of such Lender to make Incremental B-2 Term Loans to the
Borrower, which commitment is in the amount set forth opposite such Lender’s
name on Schedule I-B under the caption “Incremental B-2 Term Loan Commitment”,
as amended to reflect Assignments and as such amount may be reduced pursuant to
this Agreement. The aggregate amount of the Incremental B-2 Term Loan
Commitments on the Incremental B-2 Term Loan Funding Date equals $200,000,000.

“Incremental B-2 Term Loan Funding Date” means March 28, 2012.

“Scheduled Incremental B-2 Term Loan Maturity Date” means the sixth
(6th) anniversary of the Closing Date, provided, however, that (i) in the event
that any Existing Senior Notes remain outstanding on the date that is six months
prior to February 1, 2016, then the Scheduled Incremental B-2 Term Loan Maturity
Date instead shall be such date, (ii) in the event that any Existing 2016
Subordinated Notes remain outstanding on the date that is six months prior to
May 15, 2016, then the Scheduled Incremental B-2 Term Loan Maturity Date instead
shall be such date, or (iii) in the event that any Existing 2016 Subordinated
Convertible Notes remain outstanding on the date that is six months prior to
May 15, 2016, then the Scheduled Incremental B-2 Term Loan Maturity Date instead
shall be such date (unless, in the case of each of clauses (i), (ii) and
(iii) above, either (x) the outstanding obligations under the relevant



--------------------------------------------------------------------------------

Existing Notes (including all interest that will accrue thereon until such time
as the respective Existing Notes have been redeemed or repaid in full in
accordance with the terms of the applicable Existing Notes Indenture and such
Existing Notes Indenture has been terminated) have been defeased or satisfied
and discharged in accordance with the terms of the applicable Existing Notes
Documents on such date or (y) cash in an aggregate amount equal to all such
outstanding obligations has been deposited as security for the benefit of the
Secured Parties in a manner, on terms and conditions, and pursuant to
documentation, in each case satisfactory to the Administrative Agent (which, in
any event, shall require that such cash be deposited in a Cash Collateral
Account (subject to the Administrative Agent’s security interest under the
Guaranty and Security Agreement), which cash can only be accessed by the
Borrower for the purpose of repaying the relevant Existing Notes upon any
remaining scheduled amortization (including any remaining scheduled interest
payments) and in full at maturity).

“Scheduled Incremental B-2 Term Loan Repayment” has the meaning specified in
Section 2.6(f).

“Scheduled Incremental B-2 Term Loan Repayment Date” has the meaning specified
in Section 2.6(f).

“Third Amendment” means the Third Amendment, dated as of March 28, 2012, to this
Agreement by and among the Borrower, the Administrative Agent, the Term Lenders
with Incremental B-2 Term Loan Commitments and the other parties thereto (which
Third Amendment constitutes an Incremental Term Loan Amendment).

“Total Incremental B-2 Term Loan Commitment” means, at any time, the sum of the
Incremental B-2 Term Loan Commitments of each of the Lenders at such time.

6. The final sentence of Section 1.3(a) of the Credit Agreement is hereby
restated in its entirety as follows:

“In addition, to the extent that all obligations in respect of any issue of
Existing Notes are (x) defeased or satisfied and discharged or (y) cash is
deposited as security for the benefit of the Secured Parties in an amount
sufficient to repay in full the respective Existing Notes at maturity, as
provided for in the definition of Scheduled A Term Loan Maturity Date, Scheduled
B Term Loan Maturity Date, Scheduled Delayed-Draw Term Loan Maturity Date,
Scheduled Revolving Credit Termination Date, Scheduled Incremental B-1 Term Loan
Maturity Date or Scheduled Incremental B-2 Term Loan Maturity Date,
respectively, then such issue of Existing Notes will not be considered
outstanding for purposes of this Agreement (including any of the covenants or
other provisions in Articles V or VIII).”



--------------------------------------------------------------------------------

7. Section 2.1(b) of the Credit Agreement is amended by inserting the following
new clause (v) at the end thereof:

“(v) On the terms and subject to the conditions contained in this Agreement
(including the conditions to the occurrence of the Incremental B-2 Term Loan
Funding Date set forth in the Third Amendment), each Term Loan Lender severally,
but not jointly, agrees to make a loan (each an “Incremental B-2 Term Loan”) in
Dollars to the Borrower on the Incremental B-2 Term Loan Funding Date in an
amount not to exceed such Lender’s Incremental B-2 Term Loan Commitment. Amounts
of Incremental B-2 Term Loans repaid may not be reborrowed.”

8. The penultimate sentence in Section 2.2(a) of the Credit Agreement is hereby
restated in its entirety as follows:

“The Notice of Borrowing shall specify whether the loans being incurred pursuant
to such Borrowing shall constitute Initial Term Loans, Delayed-Draw Term Loans,
Incremental B-1 Term Loans, Incremental B-2 Term Loans or Revolving Loans.”

9. Section 2.5(b) of the Credit Agreement is amended by inserting the following
new clause (x) at the end thereof:

“(x) In addition to any other mandatory commitment reductions pursuant to this
Section 2.5(b), the Total Incremental B-2 Term Loan Commitment (and the
Incremental B-2 Term Loan Commitment of each Lender) shall terminate in its
entirety on the Incremental B-2 Term Loan Funding Date (after giving effect to
the incurrence of Incremental B-2 Term Loans on such date).”

10. Section 2.6 of the Credit Agreement is amended by inserting the following
new clause (f) at the end thereof:

“(f) In addition to any other mandatory repayments pursuant to Section 2.8, on
each date set forth below (each, a “Scheduled Incremental B-2 Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Incremental B-2 Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (each such repayment, as the same may be reduced
as provided in Sections 2.12(a) and 2.12(b), a “Scheduled Incremental B-2 Term
Loan Repayment”):

 

Scheduled Incremental B-2

Term Loan Repayment Date

   Amount  

June 30, 2012

   $ 500,000   

September 30, 2012

   $ 500,000   

December 31, 2012

   $ 500,000   

March 31, 2013

   $ 500,000   

June 30, 2013

   $ 500,000   

September 30, 2013

   $ 500,000   

December 31, 2013

   $ 500,000   



--------------------------------------------------------------------------------

Scheduled Incremental B-2

Term Loan Repayment Date

   Amount  

March 31, 2014

   $ 500,000   

June 30, 2014

   $ 500,000   

September 30, 2014

   $ 500,000   

December 31, 2014

   $ 500,000   

March 31, 2015

   $ 500,000   

June 30, 2015

   $ 500,000   

September 30, 2015

   $ 500,000   

December 31, 2015

   $ 500,000   

March 31, 2016

   $ 500,000   

June 30, 2016

   $ 500,000   

September 30, 2016

   $ 500,000   

December 31, 2016

   $ 500,000   

March 31, 2017

   $ 500,000   

Scheduled Incremental B-2 Term Loan Maturity Date

   $ 190,000,000   

11. Section 2.11(d) of the Credit Agreement is hereby restated in its entirety
as follows:

“(d) Soft Call Protection on B Term Loans, Incremental B-1 Term Loans and
Incremental B-2 Term Loans. At the time of the effectiveness of any Repricing
Event that is consummated on or prior to the first anniversary of the Closing
Date, the Borrower agrees to pay to the Administrative Agent, for the ratable
account of each Term Lender with outstanding B Term Loans, Incremental B-1 Term
Loans or Incremental B-2 Term Loans which are repaid, prepaid or converted
pursuant to such Repricing Event (including each Term Lender that withholds its
consent to such Repricing Event and is replaced under Section 2.18), a fee in an
amount equal to 1.00% of the aggregate principal amount of all B Term Loans,
Incremental B-1 Term Loans and Incremental B-2 Term Loans repaid, prepaid or
converted in connection with such Repricing Event. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Event.”

12. Section 2.19(a) of the Credit Agreement is hereby amended by amending and
restating sub-clause (B) appearing in clause (vii) thereof as follows:

“(B) if and to the extent that the Applicable Margin on the B Term Loans is
increased pursuant to the provisions of this clause (vii), the Applicable Margin
relating to the Incremental B-1 Term Loans and Incremental B-2 Term Loans shall
be increased by a like percentage”.



--------------------------------------------------------------------------------

13. Amendment to Schedules. The Schedules to the Credit Agreement are amended by
adding new Schedule I-B thereto, a copy of which is attached hereto as Exhibit
A.

II. Miscellaneous Provisions.

1. Remedies. This Third Amendment shall constitute a Loan Document. The breach
by any Loan Party of any representation, warranty, covenant or agreement in this
Third Amendment shall constitute an immediate Event of Default hereunder and
under the other Loan Documents.

2. Representations and Warranties. To induce the Administrative Agent and the
Incremental B-2 Term Loan Lenders to enter into this Third Amendment, the
Borrower represents and warrants to the Administrative Agent, the Lenders
(including the Incremental B-2 Term Loan Lenders) and the L/C Issuers on and as
of the Incremental B-2 Term Loan Funding Date that:

(a) The execution, delivery and performance by the Borrower of this Third
Amendment and the performance of the Credit Agreement, as amended by this Third
Amendment (the “Amended Credit Agreement”), and the acknowledgment of this Third
Amendment by the other Loan Parties signatory hereto: (i) are within such Loan
Party’s corporate or similar powers and, at the time of execution thereof, have
been duly authorized by all necessary corporate and similar action (including,
if applicable, consent of holders of its Securities), (ii) do not (A) contravene
such Loan Party’s Constituent Documents, (B) violate any Requirement of Law,
(C) conflict with, contravene, constitute a default or breach under, any
material Contractual Obligation of any Loan Party or any of their respective
Subsidiaries, other than those which could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, or
(D) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of their respective Subsidiaries and (iii) do
not require any Loan Party or any of their respective Subsidiaries to obtain any
Permit from, or make any filing with, any Governmental Authority or obtain any
consent from, or notice to, any Person, prior to the Incremental B-2 Term Loan
Funding Date except where the failure to obtain any such Permit, make any such
filing or obtain any such consent could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(b) This Third Amendment has been duly executed and delivered by or on behalf of
the Borrower and acknowledged by each other Loan Party.

(c) Each of this Third Amendment and the Credit Agreement (as amended by this
Third Amendment) is the legal, valid and binding obligation of the Borrower and
is enforceable against the Borrower in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws affecting creditors’ rights generally
or by general equitable principles relating to enforceability.



--------------------------------------------------------------------------------

(d) No Default or Event of Default has occurred and is continuing or would occur
after giving effect to the incurrence of the Incremental B-2 Term Loans and the
application of the proceeds therefrom.

(e) No action, claim or proceeding is now pending or, to the knowledge of any
Loan Party, threatened against such Loan Party, at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any foreign,
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, which (i) challenges any Loan
Party’s right or power to enter into or perform any of its obligations under
this Third Amendment, the Credit Agreement (as amended by this Third Amendment),
or any other Loan Document to which it is or will be, a party, or the validity
or enforceability of this Third Amendment, the Credit Agreement (as amended by
this Third Amendment) or any other Loan Document or any action taken thereunder,
or (ii) has a reasonable risk of being determined adversely to such Loan Party
and that, if so determined, could reasonably be expected to have a Material
Adverse Effect after giving effect to this Third Amendment.

(f) As of the Incremental B-2 Term Loan Funding Date, (i) the conditions
precedent set forth in Section 3.2 of the Credit Agreement have been satisfied
both before and after giving effect to the Incremental B-2 Term Loans and
(ii) the Incremental B-2 Term Loans are being made on the terms and conditions
set forth in Section 2.19 of the Credit Agreement (it being understood and
agreed by the parties hereto that this Third Amendment constitutes the
Borrower’s written request for Incremental Term Loans as provided in such
Section 2.19).

3. No Waivers/Consents/Amendments. Except as expressly provided herein, (a) the
Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms, and
(b) this Third Amendment shall not be deemed a waiver of any term or condition
of any Loan Document and shall not be deemed to prejudice any right or rights
which Administrative Agent or any Lender may now have or may have in the future
under or in connection with any Loan Document or any of the instruments or
agreements referred to therein, as the same may be amended from time to time.

4. Affirmation of Obligations. Each of the Loan Parties hereby acknowledges,
agrees and affirms (a) its obligations under the Credit Agreement and the other
Loan Documents, including, without limitation, its guaranty obligations
thereunder, (b) that such guaranty shall apply to the Obligations in accordance
with the terms thereof, (c) the grant of the security interest in all of its
assets pursuant to the Loan Documents and (d) that such liens and security
interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof, in each case after giving
effect to this Third Amendment and the incurrence of the Incremental B-2 Term
Loans. Each Incremental B-2 Term Loan Lender hereby agrees that as of the
Incremental B-2 Term Loan Funding Date, such Lender shall become, and have the
rights and obligations of, a Lender under the Credit Agreement and the other
Loan Documents.

5. Outstanding Indebtedness; Waiver of Claims. Each of the Loan Parties hereby
acknowledges and agrees that as of March 27, 2012, the aggregate outstanding
principal amount of the Revolving Loans is $0, the aggregate outstanding
principal amount of the Initial



--------------------------------------------------------------------------------

Term Loans is $1,539,875,000, the aggregate outstanding principal amount of the
Delayed-Draw Term Loans is $300,000,000 and the aggregate outstanding principal
amount of the Incremental B-1 Term Loans is $250,000,000. The Borrower and each
other Loan Party hereby waive, release, remise and forever discharge the
Administrative Agent, the Lenders and each other Indemnitee from any and all
claims, suits, actions, investigations, proceedings or demands arising out of or
in connection with the Credit Agreement and the other Loan Documents
(collectively, “Claims”), whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which the Borrower or any other Loan Party ever
had, now has or might hereafter have against the Administrative Agent or the
Lenders or any other Indemnitee which relates, directly or indirectly, to any
acts or omissions of the Administrative Agent, the Lenders or any other
Indemnitee on or prior to the Incremental B-2 Term Loan Funding Date; provided,
that neither the Borrower nor any other Loan Party waives any Claim solely to
the extent such Claim relates to the Administrative Agent’s or any Lender’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

6. Costs and Expenses. The Borrower hereby reconfirms its obligations pursuant
to Section 11.3 of the Credit Agreement to pay and reimburse the Administrative
Agent for all reasonable costs and expenses (including, without limitation,
reasonable fees of counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Third Amendment and all other
documents and instruments delivered in connection herewith.

7. Amendment Effectiveness. Upon satisfaction in full in the judgment of
Administrative Agent of each of the following conditions, this Third Amendment
shall be deemed effective as of March 28, 2012 (the “Incremental B-2 Term Loan
Funding Date”):

(a) Amendment. The Administrative Agent shall have received copies of signature
pages to this Third Amendment, duly executed and delivered by the Administrative
Agent, the Borrower and the Incremental B-2 Term Loan Lenders, and acknowledged
by each of the other Loan Parties, with originals to follow promptly thereafter.

(b) Payment of Fees, Costs and Expenses. The Borrower shall have paid, by wire
transfer of immediately available funds:

(i) to the Administrative Agent, for the ratable account of each Incremental B-2
Term Loan Lender, an upfront fee in an amount equal to 1.50% of the Incremental
B-2 Term Loan Commitment of each such Incremental B-2 Term Loan Lender on the
Incremental B-2 Term Loan Funding Date (and prior to the incurrence of any
Incremental B-2 Term Loans on such date);

(ii) to the Administrative Agent, all costs, fees and expenses owing in
connection with this Third Amendment and the other Loan Documents and due to the
Administrative Agent; and

(iii) to White & Case LLP, as counsel to the Administrative Agent, all fees and
expenses of White & Case LLP as set forth in the invoice submitted to the
Borrower on or about March 26, 2012 in connection with the Loan Documents and
this Third Amendment.



--------------------------------------------------------------------------------

(c) No Default; Representations and Warranties. (i) No Default or Event of
Default shall have occurred and be continuing or would occur after giving effect
to the incurrence of the Incremental B-2 Term Loans and the application of
proceeds therefrom and (ii) the representations and warranties made by or on
behalf of the Borrower and each other Loan Party in this Third Amendment, the
Credit Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Incremental B-2 Term Loan Funding Date (it
being understood that (x) any representation or warranty that is qualified by
materiality or Material Adverse Effect shall be required to be true and correct
in all respects and (y) any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or all respects, as the case may be) as of such specified
date).

(d) Financial Covenants. The Borrower shall be in compliance, on a Pro Forma
Basis (and assuming the full utilization of the Incremental B-2 Term Loan
Commitments), as of the last day of the most recently ended Fiscal Quarter on or
prior to the Incremental B-2 Term Loan Funding Date, as if such Incremental B-2
Term Loans had been incurred on the first day of the four Fiscal Quarter period
ended on the last day of the most recently ended Fiscal Quarter (and after
giving effect to any other Pro Forma Transaction that is consummated after the
beginning of the most recently ended Fiscal Quarter but prior to or
simultaneously with the borrowing of such Incremental B-2 Term Loans), with
(x) each of the financial covenants specified in Sections 5.1 and 5.2 of the
Credit Agreement (but assuming for the purpose of compliance, on a Pro Forma
Basis, with the maximum Consolidated Secured Leverage Ratio set forth in
Section 5.1 of the Credit Agreement, that the maximum Consolidated Secured
Leverage Ratio permitted at such time was 4.25:100) and (y) a Consolidated Total
Leverage Ratio of no greater than 7.00:1.00.

(e) Material Indebtedness. The Borrower shall have demonstrated (including by
delivering the certificate required by succeeding clause (f)) to the
Administrative Agent’s reasonable satisfaction that the full amount of the
Incremental B-2 Term Loans to be incurred on the Incremental B-2 Term Loan
Funding Date may be incurred without violating the terms of any other material
Indebtedness of the Borrower or any of its Subsidiaries or the documentation
governing any such Indebtedness.

(f) Compliance Certificate. The Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by a Responsible
Officer of the Borrower, (A) certifying compliance with the requirements of
preceding clauses (c), (d) and (e) and clauses (vi) and (vii) of Section 2.19(a)
of the Credit Agreement, and (B) containing the calculations (in reasonable
detail) required by preceding clauses (d) and (e).

(g) Notes. The Administrative Agent shall have received for the account of each
Incremental B-2 Term Loan Lender, having requested the same by notice to the
Administrative Agent and the Borrower received by each at least three Business
Days prior to the Incremental B-2 Term Loan Funding Date (or such later date as
may be agreed by the Borrower), Notes for the Incremental B-2 Term Loan
Commitments conforming to the requirements set forth in Section 2.14(e) of the
Credit Agreement.



--------------------------------------------------------------------------------

(h) Good Standing Certificates. The Administrative Agent shall have received
from the Borrower certificates attesting to the good standing of each Loan Party
from each jurisdiction in which such Loan Party is organized.

(i) Officer’s Certificate. The Administrative Agent shall have received from
each Loan Party a certificate of the secretary, assistant secretary or other
officer of such Loan Party in charge of maintaining books and records of such
Loan Party certifying as to (A) the names and signatures of each officer of such
Loan Party authorized to execute and deliver this Third Amendment and who will
execute this Third Amendment and (B) the resolutions of such Loan Party’s board
of directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of this Third Amendment and each other
document executed as part of the Incremental B-2 Term Loan Commitments to which
such Loan Party is a party.

(j) Deed of Trust Amendment. In connection with the Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing executed by Alere San
Diego, Inc. (“Alere San Diego”) and dated as of September 16, 2011, as amended
by the First Amendment to Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing executed by Alere San Diego and dated as
of December 7, 2011 (the “Deed of Trust”), the Administrative Agent, on behalf
of the Secured Parties, shall have received from Alere San Diego:

(i) a fully executed counterpart of a second amendment to the Deed of Trust (the
“Second Amendment to Deed of Trust”, together with the existing Deed of Trust,
the “Amended Deed of Trust”), duly executed by Alere San Diego, together with
evidence of completion (or satisfactory arrangements for the completion) of all
recordings and filings of the Deed of Trust Amendment as may be necessary to
create, protect and preserve a valid, perfected Lien, subject only to the Liens
permitted under the Amended Deed of Trust against the Property (as defined in
the Deed of Trust) purported to be covered thereby; and

(ii) a loan/mortgage modification endorsement and a date down endorsement in
respect of the existing title policy which shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall reasonably assure
the Administrative Agent, without limitation, (A) as of the date of the
loan/mortgage modification endorsement that the Lien of the Amended Deed of
Trust is of the same priority as the Lien of the Deed of Trust, and (B) as of
the date of the date down endorsement the Property is free and clear of all
defects and encumbrances subject only to Liens permitted under the Amended Deed
of Trust, together with evidence of payment of all applicable title insurance
premiums, search and examination charges, and related charges required for the
issuance of such endorsements.

(k) Legal Opinions. The Administrative Agent shall have received duly executed
favorable opinions of (i) Foley Hoag LLP, special counsel to the Loan Parties in



--------------------------------------------------------------------------------

Delaware and New York and (ii) Perkins Coie LLP, in form and substance similar
to the opinion issued by Perkins Coie LLP in respect of the Deed of Trust and
dated December 7, 2011, covering all existing opinions as they relate to the
Amended Deed of Trust, in each case reasonably satisfactory to the
Administrative Agent, each addressed to the Administrative Agent, the Secured
Parties, the L/C Issuers and the Lenders and addressing such other matters as
the Administrative Agent may reasonably request.

8. Governing Law. This Third Amendment, and the rights and obligations of the
parties hereto, shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

9. Counterparts. This Third Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

ALERE INC. By:  

/s/ David Teitel

  Name: David Teitel   Title: CFO, VP & Treasurer

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender and as Administrative Agent

By:   /s/ Ryan Guenin   Name: Ryan Guenin   Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG ALERE INC., THE LENDERS PARTY THERETO AND GENERAL
ELECTRIC CAPITAL CORPORATION, AS ADMINISTRATIVE AGENT JEFFERIES FINANCE LLC By:
 

/s/ E. J. Hess

Name: E. Joseph Hess Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG ALERE INC., THE LENDERS PARTY THERETO AND GENERAL
ELECTRIC CAPITAL CORPORATION, AS ADMINISTRATIVE AGENT CITIZENS BANK By:  

/s/ Todd A. Seehase

  Name: Todd A. Seehase   Title: First Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

ALERE GENETICS, INC.

ALERE HEALTH IMPROVEMENT COMPANY

ALERE HEALTH, LLC

ALERE HEALTHCARE OF ILLINOIS, INC.

ALERE HOME MONITORING, INC.

ALERE INTERNATIONAL HOLDING CORP.

ALERE NEWCO, INC.

ALERE NEWCO II, INC.

ALERE NORTH AMERICA, INC.

ALERE OF NEW YORK, INC.

ALERE SAN DIEGO, INC.

ALERE SCARBOROUGH, INC.

ALERE US HOLDINGS, LLC

ALERE WELLBEING, INC.

ALERE WELLOLOGY, INC.

ALERE WOMEN’S AND CHILDREN’S HEALTH, LLC

AMEDITECH INC.

BINAX, INC.

BIOSITE INCORPORATED

FIRST CHECK DIAGNOSTICS CORP.

FIRST CHECK ECOM, INC.

INNOVACON, INC.

INSTANT TECHNOLOGIES, INC.

INVERNESS MEDICAL, LLC

IVC INDUSTRIES, INC.

QUALITY ASSURED SERVICES, INC.

REDWOOD TOXICOLOGY LABORATORY, INC.

RMD NETWORKS, INC.

RTL HOLDINGS, INC.

SELFCARE TECHNOLOGY, INC.

SPDH, INC.

ZYCARE, INC.

 

By:  

/s/ David A. Teitel

Name:   David A. Teitel Title (respectively): Vice President & Treasurer, Vice
President & Treasurer, Vice President & Treasurer, Vice President, Finance, Vice
President, Finance, President, President, President, Vice President, Finance,
Vice President, Finance, Vice President, Finance, Vice President, Finance,
President, Vice President, Finance & Treasurer, Vice President, Finance, Vice
President, Finance, General Manager, Vice President, Finance, Vice President,
Finance, Vice President, Finance, Vice President, Vice President, Finance, Vice
President, Finance, Vice President, Finance, President, Vice President, Finance,
Vice President, Finance, Vice President, Finance & Treasurer, Vice President,
Finance, Vice President, Finance, President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

ALERE TOXICOLOGY SERVICES, INC.

LABORATORY SPECIALISTS OF AMERICA, INC.

 

By:  

/s/ Ellen V. Chiniara

Name:   Ellen V. Chiniara Title (respectively):        Secretary, Secretary



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE I-B

INCREMENTAL B-2 TERM LOAN COMMITMENTS

 

Incremental B-2 Term Loan

 

Incremental Term Loan Lender

   Incremental B-2 Term Loan Commitment  

Jefferies Finance LLC

   $ 198,000,000   

Citizens Bank

   $ 2,000,000   

TOTAL

   $ 200,000,000   